      Case 1:19-cv-01389-GBD-SDA Document 132 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             10/30/2020
 Akeel Abdul Jamiel,

                                Plaintiff,
                                                               1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                               ORDER
 Maison Kayser@USA.com et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Before the Court is a motion by Defendants seeking an extension of time to complete

discovery (ECF No. 130). In response, Plaintiff filed a document titled “Motion to Dismiss” in

which he opposes Defendants’ motion and also moves for a mistrial. (See ECF No. 131.) It is

hereby Ordered as follows:

       1. Defendants’ motion for an extension of time to complete discovery (ECF No. 130) is

           GRANTED IN PART and DENIED IN PART. The deadline for the completion of discovery

           is extended until November 30, 2020. The Court will entertain an application for a

           further extension if, as of that date, Defendants have made a motion to stay in the

           Bankruptcy Court and such motion remains pending.

       2. Plaintiff’s motion for a mistrial (ECF No. 131) is DENIED AS MOOT, as no trial had

           occurred in this action.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff. In addition, a copy of this Order will be emailed to Plaintiff by Chambers.
    Case 1:19-cv-01389-GBD-SDA Document 132 Filed 10/30/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              October 30, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
